SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 33-19048-NY AMERICAN METAL & TECHNOLOGY, INC. (Exact Name of Small Business Issuer as specified in its charter) Delaware 22-2856171 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 633 W. 5th Street, 26th Floor Los Angeles, CA 90071 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 223-2339 Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports): Yes x No o (2) Has been subject to such filing requirements for the past 90 days. Yes x No o 1,416,549,007 shares of the registrant's Common Stock, $.0001 per share, were outstanding as of August 10, 2007 1 AMERICAN METAL & TECHNOLOGY, INC. TABLE OF CONTENTS FORM 10-QSB PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2007 (Unaudited) 3 Consolidated Statements of Income and Other Comprehensive Income for the Three Months and Six Months Ended June 30, 2007 and 2006 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (Unaudited) 5 Notes to Financial Statements 6 - 15 Item 2. Management’s Discussion and Analysis Or Plan of Operation 15 Item 3. Controls and Procedures 17 PART II OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 19 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2007 (UNAUDITED) ASSETS Current Assets Cash and cash equivalents $ 1,956,188 Accounts receivable - net 1,653,879 Notes receivable 235,137 Other receivables 2,335 Advances to suppliers 120,416 Inventories 576,459 Total Current Assets 4,544,414 Property, Plant And Equipment - Net 2,996,346 Intangible Assets, Net 687,308 Total Assets $ 8,228,068 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 329,206 Accrued liabilities and other payables 58,963 Advance payments 277,806 Amount due to related parties 601,871 Unearned revenue 3,547 Total Current Liabilities 1,271,393 Minority Interests 350,897 Commitments - Shareholders' Equity Preferred Stock, par value $0.0001, authorized 100,000,000 share; none issued and outstanding; Common Stock, par value $0.0001, authorized 200,000,000 shares, issued and outstanding 1,416,549,007 shares 141,655 Additional paid in capital 1,623,059 Statutory reserve 898,989 Accumulated other comprehensive income 456,386 Retained earnings 3,485,689 Total Stockholders' Equity 6,605,778 Total Liabilities and Shareholders' Equity $ 8,228,068 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three months ended Six months ended June 30 June 30 2007 2006 2007 2006 Net sales $ 2,410,578 $ 2,096,748 $ 4,472,075 $ 3,832,732 Cost of goods sold (1,633,663 ) (1,501,354 ) (3,036,457 ) (2,727,405 ) Gross profit 776,915 595,394 1,435,618 1,105,327 Operating expenses Selling expenses (7,423 ) (5,510 ) (14,258 ) (8,699 ) Operating and administrative expenses (278,503 ) (147,603 ) (540,074 ) (274,937 ) Total operating expenses (285,926 ) (153,113 ) (554,332 ) (283,636 ) Income from operations 490,989 442,281 881,285 821,691 Other income (expense) Interest income (expense) 655 667 2,082 957 Otherincome (expense) (347 ) 64 (2,418 ) 64 Total other income (expense) 308 731 (336 ) 1,021 Income before provision for income taxes and minority interest 491,297 443,012 880,950 822,712 Provision for income taxes 4,638 - 4,638 - Income before minority interests 486,659 443,012 876,312 822,712 Minority interests (287 ) 21,997 132 41,879 Net income 486,946 421,015 876,179 780,833 Other comprehensive income Foreign currency translation adjustment 101,079 17,901 192,372 20,111 Comprehensive income $ 588,025 $ 438,916 1,068,551 800,944 Basic weighted average shares outstanding 1,264,848,464 1,128,842,167 1,206,178,649 1,128,842,167 Basic net earnings per share $ 0.0004 $ 0.0004 $ 0.0007 $ 0.0007 Diluted weighted average shares outstanding 1,268,935,797 1,128,842,167 1,211,665,367 1,128,842,167 Diluted net earnings per share $ 0.0004 $ 0.0004 $ 0.0007 $ 0.0007 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2007 2006 Cash flows from operating activities: Net Income $ 876,179 $ 780,833 Adjustments to reconcile net income to net cash provided by operating activities: Minority interest 132 41,879 Depreciation and amortization 116,446 108,575 (Increase)/decrease in assets: Accounts receivable (712,149 ) (939,584 ) Note receivable (74,555 ) (119,901 ) Other receivables (42,244 ) (793,469 ) Inventory (85,121 ) (114,948 ) Advance to suppliers 537,737 769,830 Prepaid expenses 139,282 375,912 Increase/(decrease) in liabilities: Accounts payable 103,889 134,872 Other payable and accrued expenses (4,650 ) 196,889 Unearned revenue 1,138 (529,404 ) Net Cash Provided By (Used In) Operating Activities 856,085 (88,515 ) Cash flows from investing activities: Purchase of equipment and leasehold improvements (100,628 ) (516,827 ) Net Cash Used in Investing Activities (100,628 ) (516,827 ) Cash flows from financing activities: Cash received on stock issuance - 119,980 Proceeds from advance payments 277,806 Proceeds from loans 28,865 780,020 Net Cash Provided By Financing Activities 306,671 900,000 Net Increase in Cash and Cash Equivalents 1,062,127 294,658 Effects of Exchange Rate Change in Cash 106,617 887 Cash and Cash Equivalents-Beginning Balance 787,444 146,623 Cash and Cash Equivalents-Ending Balance 1,956,188 442,168 Supplement disclosure of cash flow information: Income taxes paid $ 4,638 $ - Interest expenses paid $ 841 $ - Non Cash Transactions Shares Issued Due To Reorganization $ 27,416 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMERICAN METAL & TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and description of business On June 1, 2007, American Metal &Technology, Inc. ( " AMTI " , "We" , "Us" , "Our" or the "Company" )formally changed its name from Murray United Development Corporation to American Metal & Technology, Inc. The Company was incorporated on October 13, 1987 under the laws of the State of Delaware. It was organized to further develop and exploit commercially certain technology for a rotary internal combustion engine that would utilize alternative fuels. The patent and related rights to the use of the technology have been assigned to the Company. These rights were subsequently assigned pursuant to the terms of the Stock Purchase Agreement dated November 6, 2006 discussed below. The Company was in the development stage since inception until the closing of the transaction discussed in the next paragraph. Activities of the Company were limited to the acquisition of funds from the sale of its common stock; the acquisition of the licensing rights for and, subsequently, title to, the engine technology; research and development related to the development of an initial fuel-driven prototype of the engine. The Company entered into a Stock Purchase Agreement on November 6, 2006 (the "Agreement") with American Metal Technology Group, a Nevada corporation (“AMTG"), pursuant to which the Company acquired one hundred (100%) percent of AMTG's outstanding common stock from the AMTG Stockholders and AMTG became a wholly-owned subsidiary ofthe companyin a two step reverse takeover transaction on May 22, 2007.In connection with this transaction, the Company issued 1,213,295,563 shares to the former stockholders and consultants of AMTG (1,142,388,273 shares to AMTG's former shareholders, including 20,000,000 shares of common stock issues to AMTG as investment upon completion of the due diligence period to the Agreement, and redistributed proportionally to AMTG's shareholders as ofMay 22, 2007, and 70,907,300 shares to AMTG's consultants). These shares represent more than eighty five (85%) of the Company's issued and outstanding shares of voting capital stock on a fully diluted basis, and therefore the former shareholders of AMTG and its consultants effectively have control of the Company. AMTG is now a wholly owned subsidiary of the Company. The exchange of shares with AMTG has been accounted for as a reverse acquisition under the purchase method of accounting since the shareholders AMTG obtained control of the consolidated entity. Accordingly, the merger of the two companies has been recorded as a recapitalization of AMTG, with AMTG being treated as the continuing entity. The historical financial statements presented herein are those of AMTG. The continuing company has retained December 31 as its fiscal year end. Reflecting the change of ownership, the Company filed a Certificate of Amendment toits Certificate of Incorporation to change its name to American Metal & Technology, Inc.,which becameeffective June 1, 2007. The Company now through AMTGand its subsidiaries, Beijing Tong Yuan Heng Feng Technology Co., Ltd. and American Metal Technology (Lang Fang) Co., Ltd., is mainly in the business of manufacturing and sales of high-precision investment casting and metal fabrication products in the People's Republic of China ( "China" ). The Company's production involves high-precision investment casting and machined products, including valves, pipe fittings, etc. The Company uses a wide range of ferrous and non-ferrous materials such as stainless steel, carbon steel, monel alloy, hastelloy alloy, and other various types of alloys. In 2006, AMTG via Beijing Tong Yuan Heng Feng Technology Co., Ltd., expanded its business to the design and manufacturing of electronic circuit boards and motion controllers for home appliances such as washing machines. AMTG was incorporated on January 13, 2004 under the laws of the state of Nevada. On June 1, 2004 , AMTG entered into an equity purchase agreement with Beijing Sande Technology (Holding) Co., Ltd. ( "BST" ) to acquire 80% ownership of Beijing Tong Yuan Heng Feng Technology Co., Ltd. ( "BJTY" ). As a result, AMTG issued 7,200 shares of his pre-split common stock to BST in exchange for 80% ownership of BJTY. On August 2, 2004 , AMTG incorporated American Metal Technology (Lang Fang) Co., Ltd. ( "AMLF" ) in Hebei, China, for the purpose of expanding the production facility of BJTY. On August 8, 2004 , AMTG and AMLF together entered into an equity purchase agreement with Beijing Sande Shang Mao Co., Ltd. ( "BSS" ) for the remaining 20% of BJTY. As a result, AMTG which issued 1,800 shares of pre-split common stock to BSS andAMLF, becomes the owner of 20% shareholder of BJTY. AMTG later acquired the 20% ownership of BJTY from AMLF and owns 100% of BJTY. On November 12, 2004 , AMTG effectuated a forward split of all the outstanding shares of common stock on a 1,000 for 1 basis. On November 2005, AMTG sold 5% of BJTY to an unrelated party for $240,000. In 2006, AMTG raised $120,000 from an individual investor in a Reg S offering at $1 per share.AMTG received net $119,860 and issued 120,000 shares. 6 AMERICAN METAL &TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies The accompanying unaudited financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the interim periods are not necessarily indicative of the results for any future period. These statements should be read in conjunction with the Company's audited financial statements and notes thereto for the fiscal year ended December 31, 2006. The results of the six month period ended June 30, 2007 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2007. Principal of consolidation The consolidated financial statements of American Metal &Technology, Inc. reflect the activities of the following subsidiaries: Subsidiaries Percentage Of Ownership American Metal Technology (Lang Fang) Co., Ltd. P.R.C. 100 % Beijing Tong Yuan Heng Feng (Technology) Co., Ltd. P.R.C. 95 % Due to common management and ownership, the consolidated financial statements have been presented as if the Agreement and Plan of Merger of the subsidiaries occurred as of the December 31, 2006.The consolidated financial statements generally reflect only the activities of BJTY and AMLF at its historical cost. BecauseMurray United Development Corporation's financial statement is immaterial, no pro forma is presented. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. All significant inter-company transactions and accounts have been eliminated in the consolidation. Use of estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the amount of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those results. Cash and cash equivalents For Statement of Cash Flows purposes, the Company considers all cash on hand and in banks, including accounts in book overdraft positions, certificates of deposit and other highly-liquid investments with maturities of three months or less, when purchased, to be cash and cash equivalents. As of June 30, 2007, cash and cash equivalent amounted to $1,956,188. Accounts receivable The Company's policy is to maintain reserves for potential credit losses for accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. As of June 30, 2007, the Company had accounts receivable of $1,653,879. The Company’s management has determined that there is no need of an allowance for bad debts as of June 30, 2007. Advances to suppliers The Company advances to certain vendors for the purchase of material. As of June 30, 2007, the advances to suppliers amounted to $120,416. 7 AMERICAN METAL &TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies - continued Inventories Inventories are valued at the lower of cost or market value using weighted average method. Management compares the cost of inventory with the market value and an allowance is made for writing down the inventory to its market value, if lower. Property, plant and equipment Property, plant and equipment are recorded at cost. Gains or losses on disposals are reflected as gain or loss in the year of disposal. The cost of improvements that extend the life of plant, property, and equipment are capitalized. These capitalized costs may include structural improvements, equipment, and fixtures. All ordinary repair and maintenance costs are expensed as incurred. Depreciation for financial reporting purposes is provided using the straight line method over the estimated useful lives of the assets: Estimated Useful Life Building and improvements 13-40 years Machinery and equipments 5-15 years Vehicle 12 years Financial instruments Statement of Financial Accounting Standard No. 107, "Disclosures about Fair Value of Financial Instruments", requires that the Company disclose estimated fair values of financial instruments. The Company's financial instruments primarily consist of cash and cash equivalents, accounts receivable, other receivables, advances to suppliers, accounts payable, other payable, tax payable, and related party advances and borrowings. As of the balance sheet dates, the estimated fair values of the financial instruments were not materially different from their carrying values as presented on the balance sheet. This is attributed to the short maturities of the instruments and that interest rates on the borrowings approximate those that would have been available for loans of similar remaining maturity and risk profile at respective balance sheet dates. Impairment The Company applies the provisions of Statement of Financial Accounting Standard No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("FAS No. 144"), issued by the Financial Accounting Standards Board ("FASB"). FAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable through the estimated undiscounted cash flows expected to result from the use and eventual disposition of the assets. Whenever any such impairment exists, an impairment loss will be recognized for the amount by which the carrying value exceeds the fair value. The Company tests long-lived assets, including property, plant and equipment and intangible assets subject to periodic amortization, for recoverability at least annually or more frequently upon the occurrence of an event or when circumstances indicate that the net carrying amount is greater than its fair value. Assets are grouped and evaluated at the lowest level for their identifiable cash flows that are largely independent of the cash flows of other groups of assets. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the future estimated cash flows expected to result from the use of the asset. If the carrying amount of the asset exceeds estimated expected undiscounted future cash flows, the Company measures the amount of impairment by comparing the carrying amount of the asset to its fair value. The estimation of fair value is generally measured by discounting expected future cash flows as the rate the Company utilizes to evaluate potential investments. The Company estimates fair value based on the information available in making whatever estimates, judgments and projections are considered necessary. There was no impairment of long-lived assets for the six months ended June 30, 2007 and June 30, 2006. 8 AMERICAN METAL &TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies - continued Revenue recognition The Company's revenue recognition policies are in compliance with Staff accounting bulletin (SAB) 104. Sales revenue is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Unearned revenue as of June 30, 2007 amounted to $3,547. The Company's revenue consists of invoiced value of goods, net of a value-added tax (VAT). No product return or sales discount allowance is made as products delivered and accepted by customers are normally not returnable and sales discount is normally not granted after products are delivered. Foreign currency translation The reporting currency of the Company is the US dollar. The Company uses their local currency, Renminbi (RMB), as their functional currency. Results of operations and cash flow are translated at average exchange rates during the period, and assets and liabilities are translated at the unified exchange rate at the end of the period. Translation adjustments resulting from this process are included in accumulated other comprehensive income in the statement of shareholders' equity. Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. Translation adjustments resulting from this process are included in accumulated other comprehensive income in the consolidated statement of shareholders' equity and amounted to $456,386 as of June 30, 2007. Income taxes The Company utilizes SFAS No. 109, "Accounting for Income Taxes," which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. At June 30, 2007 and 2006, there was no significant book to tax differences. Local PRC Income Tax The Company is governed by the Income Tax Law of the PRC concerning subsidiaries located in PRC. Under the Income Tax Laws of the PRC, Chinese enterprises are generally subject to an income tax at an effective rate of 33% (30% state income taxes plus 3% local income taxes) on income reported in the statutory financial statements after appropriate tax adjustments. However, according to the Provisional Regulations of the People's Republic of China on Income Tax, the Company’s operating subsidiaries in China have been approved to be exempt from income tax for the six months ended June 30, 2007 and 2006. If the Company had not been exempt from paying income taxes during the six months ended June 30, 2007 and 2006, income tax expense would have been approximately $289,183 and $271,495, respectively, and earnings per share would have been reduced by$0.0002 and $0.0002, respectively. The Company does not have any significant deferred tax asset or liabilities in the PRC tax jurisdiction. Beginning January 1, 2008, the new Enterprise Income Tax (“EIT”) law will replace the existing laws for Domestic Enterprises (“DES”) and Foreign Invested Enterprises (“FIEs”). The new standard EIT rate of 25% will replace the 33% rate currently applicable to both DES and FIEs. The two years tax exemption, three years 50% tax reduction tax holiday for production-oriented FIEs will be eliminated. The Company is currently evaluating the effect of the new EIT law will have on its financial position. 9 AMERICAN METAL &TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies - continued Segment reporting Statement of Financial Accounting Standards No. 131 ("SFAS 131"), "Disclosure About Segments of an Enterprise and Related Information" requires use of the "management approach" model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. SFAS No. 131 has no effect on the Company's consolidated financial statements as the Company operates in one reportable business segment - manufacture and marketing high-precision investment casting and metal fabrication products in China. Statement of cash flows In accordance with Statement of Financial Accounting Standards No. 95, "Statement of Cash Flows," cash flows from the Company's operations is calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. Recent accounting pronouncements In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements’. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: 1. A brief description of the provisions of this Statement 2. The date that adoption is required 3. The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FAS 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FAS 159 for their first quarter 2007 financial statements. 10 AMERICAN METAL &TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2. Summary of significant accounting policies - continued The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FAS 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. The management is currently evaluating the effect of this pronouncement on the consolidated financial statements. 3. Notes receivable Notes receivable amounted to $235,137 as of June 30, 2007. The notes receivable are due from an unrelated party, current, unsecured, and interest free. 4. Other receivable Other receivable amounted to $2,335 as of June 30, 2007. The other receivables are all from unrelated parties, due on demand, and interest free. 5. Inventories Inventories consisted of the followings at June 30, 2007: 2007 (Unaudited) Supplies and raw materials $ 393,298 Work in process 102,764 Finished goods 80,397 Totals $ 576,459 6. Property, Plant and Equipment Property, Plant and Equipment consist of the following at June 30, 2007: 2007 (Unaudited) Building and improvements $ 862,527 Vehicle 21,362 Machinery and equipments 2,615,182 Totals 3,499,071 Less: accumulated depreciation 502,725 $ 2,996,346 Depreciation expenses for the six months ended June 30, 2007 and 2006 were $98,905, and $94,719, respectively. 7. Intangible assets The intangible assets comprised of following at June 30, 2007: 2007 (Unaudited) Land use right, net $ 567,068 Permits, net 120,240 Total $ 687,308 11 AMERICAN METAL &TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7. Intangible assets - continued Land use right: Per the People's Republic of China's governmental regulations, the Government owns all land. However, the government grants the user a “land use right” (the Right) to use the land. The Company has recognized the amounts paid for the acquisition of rights to use land as intangible asset and amortizing over a period of fifty years. American Metal Technology (Lang Fang) Co., Ltd. acquired land use rights during the year ended 2004 for a total amount of $597,070. The land use right is for fifty years. The land use rightconsists of the followings as of June 30, 2007: 2007 (Unaudited) Land use right $ 597,070 Less: accumulated amortization 30,002 $ 567,068 Permits: American Metal Technology (Lang Fang) Co., Ltd. acquired various permits related to constructing the factory during the year ended 2004 for a total amount of $163,065. The permits are for ten years. The permits consist of the followings as of June 30, 2007: 2007 (Unaudited) Prepaid expenses $ 163,065 Less: accumulated amortization 42,825 $ 120,240 Intangible assets of the Company are reviewed annually as to whether their carrying value has become impaired. The Company considers assets to be impaired if the carrying value exceeds the future projected cash flows from related operations. The Company also re-evaluates the periods of amortization to determine whether subsequent events and circumstances warrant revised estimates of useful lives. As of June 30, 2007 the Company expects these assets to be fully recoverable. Total amortization expenses for the six months ended June 30, 2007 and 2006 amounted to $17,541 and $13,856 respectively. Amortization expenses for next five years after June 30, 2007 are as follows: June 30, 2008 $ 27,572 June 30, 2009 27,572 June 30, 2010 27,572 June 30, 2011 27,572 June 30, 2012 27,572 Total $ 137,860 8. Other payable and accrued expenses Other payable and accrued expenses amounted to $58,963 as of June 30, 2007. Other payable and accrued expenses include taxes payables of$30,888, accrued welfare $24,575 and other accrued expenses $3,500. 9. Due to related parties Due to related parties amounted to $601,871 as of June 30, 2007. Due to related parties includes $601,271 due to an affiliate owned by the CEO of BJTY and AMLF and $600 due to a shareholder. Due to related parties payable are due on demand, interest free, and unsecured. 12 AMERICAN METAL &TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 10. Statutory reserve As stipulated by the Company Law of the People's Republic of China (PRC), net income after taxation can only be distributed as dividends after appropriation has been made for the following: i) Making up cumulative prior years' losses, if any; ii) Allocations to the "Statutory surplus reserve" of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company's registered capital; iii) Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company's "Statutory common welfare fund", which is established for the purpose of providing employee facilities and other collective benefits to the Company's employees; and iv) Allocations to the discretionary surplus reserve, if approved in the shareholders' general meeting. In accordance with the Chinese Company Law, the company has allocated 10% of its net income to surplus. The amount allocated to the surplus reserve amounted to $244,286 and $78,083 for the six months ended June 30, 2007 and 2006, respectively. The Company established a reserve for the annual contribution of 5% of net income to the common welfare fund. The amount allocated to the surplus reserve amounted to $122,143 and $39,041 for the six months ended June 30, 2007 and 2006, respectively. The total statutory reserve, as of June 30, 2007, amounted to $898,989. 11. Current vulnerability due to certain concentrations BJTY and AMLF’s operations are all carried out in the PRC. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, and by the general state of the PRC's economy. The Company’s operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in the North America and Western Europe. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange. The Company's results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. Major customers and major vendors Two major customers accounted for 76% of the net revenue for the six months ended June 30, 2007 with each customer individually accounting for about 66% and 10%. The Company had approximately $686,073 accounts receivable from the customers as of June 30, 2007. Two vendors provided 76% of the Company’s purchase of raw materials for the six months ended June 30, 2007 with each vendor individually accounting for about 63% and 13%. The Company had $123,715 accounts payable to these vendors as of June 30, 2007. The Company extends credit to its customers based upon its assessment of their credit worthiness and generally does not require collateral. Credit losses have not been significant. 12. Minority interest The amounts of $350,897 as of June 30, 2007 which represents the 5% shareholder interest in BJTY. 13 AMERICAN METAL &TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 13. Options and warrants Stock Options In April 2002 the Company issued options to purchase six million shares of common stock at $0.02 per share. The options were issued to an employee under non qualified option plan. As of June 30, 2007, all options were fully vested. No options were issued during six months ended June 30, 2007 and June 30, 2006. The following table summarizes the options outstanding as of June 30, 2007: Unaudited Options Outstanding Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding, January 1, 2007 6,000,000 $ 0.02 $ 0 Reclassified from warrants - - - Granted - - - Forfeited/Canceled - - - Exercised - - - Outstanding, June 30, 2007 6,000,000 $ 0.02 $ 0 Following is a summary of the status of options outstanding at June 30, 2007: The weighted average remaining contractual life of options outstanding is 5 years as of June 30, 2007. The exercise prices for the options outstanding as of June 30, 2007 are as follows: (Unaudited) Outstanding Options Exercisable Options Exercise Price Number Average Remaining Contractual Life Average Exercise Price Number Average Exercise Price $ 0.02 6,000,000 5 $ 0.02 6,000,000 $ 0.02 Warrants As a result of the exercises and expiration of warrants, the Company has no Class A and Class B warrants as of June 30, 2007.14,898,000 Class B warrants, and 500,000 underwriter's B warrants expired on March 12, 2007.The Class B warrants are redeemable at any time at the option of the Company at a price of $0.0001 per warrant. Holders of the Class B warrants have certain rights with respect to the registration of those warrants under the Securities Act of 1933. The following table summarizes the warrants outstanding as of June 30, 2007: (Unaudited) Warrants outstanding Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding, January 1, 2007 15,398,000 $ 0.15 $ 0 Transferred to options - - - Granted - - - Forfeited/Canceled (March 12, 2007) 15,398,000 $ 0.15 - Exercised - - - Outstanding, June 30, 2007 - $ - $ 0 14 AMERICAN METAL &TECHNOLOGY, INC. AND SUBSIDIARIES (FORMERLY MURRAY UNITED DEVELOPMENT CORPORATION) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 14. Subsequent event Pursuant to a private placement conducted in accordance with Regulation S of the Securities Act of 1933, as amended, the Company raised $3,276,507 through the issuance of 163,825,350 shares of common stock at $.02 per share. The offering closed as of August 3, 2007. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION. The following discussion and analysis provides information which we believe is relevant to an assessment and understanding of our results of operations and financial condition. This discussion should be read in conjunction with the financial statements and notes thereto appearing elsewhere herein. Statements in this Form 10-QSB that are not statements of historical or current fact constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other unknown factors that could cause our actual results to be materially different from the historical results or from any future results expressed or implied by such forward-looking statements. In addition to statements that explicitly describe such risks and uncertainties, readers are urged to consider statements labeled with the terms "believes," "belief," "intends," "anticipates" or "plans" to be uncertain and forward-looking. The forward-looking statements contained herein are also subject generally to other risks and uncertainties that are described from time to time in our reports filed with the Securities and Exchange Commission. RESULTS OF OPERATIONS Revenue Revenue for the three months ended June 30, 2007 was $2,410,578, an increase of 14.97% as compared to $2,096,748 for the three months ended June 30, 2006. Revenue for the six months ended June 30, 2007 was $4,472,074, an increase of 16.68% as compared to $3,832,732 for the six months ended June 30, 2006. Revenues increased during the three and six months ended June 30, 2007 as compared with the three and six months ended June 30, 2006 as a result of an increase from 30 CNC MAZAK lathes in 2006 to 40 CNC MAZAK lathes in 2007, which significantly increased our production capacity. With continued efforts in implementing our business plan to expand market share through continuous marketing and advertisement, we were able to fully utilize the new production capacity with new orders and customers. Expenses from Operations Total expenses, comprised mostly of general and administrative expenses and one-time expenses with respect to the first phase upgrade of the equipment at the manufacturing facility owned by our subsidiary American Metal Technology (Lang Fang) Co., Ltd., ("AMLF"), was approximately $285,926 for the three month period ended June30, 2007, a net increase of $132,813, compared to $153,113 for the three month period ended June 30, 2006. Total expenses, comprised mostly of general and administrative expenses andone-time expenses with respect to thefirst phase upgrade of the equipment at the manufacturing facility owned by our subsidiary AMLF was approximately $554,332 for the six month period ended June30, 2007, a net increase of $270,696 compared to $283,636for the six month period ended June 30, 2006.The increase in operating expenses was mainly due to increased depreciation and amortization cost from the new MAZAK lathes we purchased in 2007 and an increase in our workforce to operate on the new machines. 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION. - continued Interest Income and Expense Net interest income for the three months ended June 30, 2007 was $655 as compared to net interest income of $667 for the three months ended June 30, 2006 and net interest income for the six months ended June 30, 2007 was $2,083 as compared to net interest expense of $957 for the six months ended June 30, 2006. Other Income (Expense) Other income (expense) for the three months ended June 30, 2007 was $(347) as compared to other income of $64 for the three months ended June 30, 2006 andotherincome (expense) for the six months ended June 30, 2007 was $(2,418) as compared toother incomeof $64 for the six months ended June 30, 2006. Net Income We had net income of $486,946 for the three months ended June 30, 2007 as compared to net income of $421,015 for the three months ended June 30, 2006. We had net income of $876,179 for the six months ended June 30, 2007 as compared to net income of $780,833 for the six months ended June 30, 2006. LIQUIDITY AND CAPITAL RESOURCES Our cash and cash equivalents were $1,956,188 on June 30, 2007.We met our liquidity needs through the revenue derived pursuant to the sale of our precision metal castingsand electronic circuit boards manufactured at facilities controlled by our subsidiary corporations in the People’s Republic of China, and the issuance of shares of our common stock for cash. During the three month and sixth month period ended June 30, 2007, we sold 13,890,300shares of our common stock and received $277,806.Since June 30, 2007, we sold 149,935,050 shares of our common stock, and received $2,998,701.The proceeds of the offering were distributed as follows: (i) $2,500,000 million was distributed to the Company's subsidiary company AMLF to engage in second phase construction to upgrade manufacturing equipment; (ii) $600,000 was distributed to our creditors in partial repayment of indebtedness; and (iii) the balance of $176,507 for general working capital. Ultimately, our success is dependent upon our ability to generate revenues from the sale of precision metal casting and electronic circuit boards manufactured in facilities located in the People’s Republic of China. During the six month period ended June 30, 2007, we used $856,085 in operating activities, and raised $306,671 from financing activities. PLAN OF OPERATION ACQUISITION OF AMERICAN METAL TECHNOLOGY GROUP As reported in the Company’s Current Report on Form 8-K filed with the SEC on May 29, 2007, and amended on Form 8-K/A on June 12, 2007, on May 22, 2007, the Company closed upon the purchase of 100% of the issued and outstanding shares of American Metal Technology Group, a Nevada corporation (“AMTG”), pursuant to a Stock Purchase Agreement dated as of November 6, 2006 (the “Agreement”), as first disclosed in an 8-K filing on January 10, 2007. AMTG is now a wholly owned subsidiary of the Company. Simultaneously with the closing of the Agreement, the Company transferred all of its assets owned immediately prior to the closing, including, but not limited to, the Klenz-Safe Cleaning Solution, the Hydrogen Production Technology and the Rotorcam Engine, and all liabilities associated with such assets, together with 10,000,000 shares of common stock, to Anthony Campo in consideration for the cancellation of indebtedness to him. Accordingly, immediately following the close of the Agreement, the Company’s sole asset is 100% of the issued and outstanding shares of AMTG. Our Business American Metal & Technology, Inc., through its wholly owned subsidiary American Metal Technology Group, a Nevada corporation (“AMTG”), and through AMTG’ssubsidiaries, Beijing Tong Yuan Heng Feng Technology Co., Ltd. ("BJTY") and American Metal Technology (Lang Fang) Co., Ltd., ("AMLF"), primarily specializes in precision casting, machining, mold design and manufacturing in the People's Republic of China ("China"). We manufacture investment casting and machined products, including valves, pipe fittings, regulators, dispensers, machinery spare parts, marine hardware, water treatment parts, automotive and airplane accessories, and other equipment parts based upon blueprints supplied to us by our customers. We use a wide range of ferrous and non-ferrous materials such as stainless steel, carbon steel, low alloy steel and aluminum. Our factory is certified with ISO9001 and ISO14001 standards. Management believes there is significant room for expansion for AMTG and our subsidiaries in the metal casting and metal fabrication industry worldwide. We are in a multi-billion dollar metal casting industry. At least ninety percent of all manufactured goods contain one or more cast metal components. Metal castings components are integral in the U.S. transportation, energy, aerospace, manufacturing, and national defense. 16 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION. - continued Our Strategies We are committed to the development of new manufacturing techniques, and to bring new and technological advanced metal fabricated products to the global market. Management believes that our future growth and profitability depend on our ability to maintain product quality, control production costs, increase production capacity, improve our marketing and distribution channels, increase product offerings, and to effectively react to market changes. Capitalize on our cost structure and logistical advantages: Our business objectives are to maintain current growth rate while expanding customer base both domestically and to the international market. When introducing our products and services to the international market, we hope to take advantage of the low overhead costs and inexpensive labor available in China based upon the location of our principal manufacturing facility in Beijing, and our future facilities in Hebei, China. In the event we are successful in attracting foreign customers, the close proximity of the factory complex to the Tianjin sea port, one of the main seaports in China, should provide us convenient transportation of our products to those foreign customers. There are, however, limitations in having all our manufacturing facility in China. There would be additional shipping, handling, and possible tariff costs associated with potential overseas customers. This may make finding international clients difficult as it would increase their overall costs. Change our product line in response to market demand: Our strategy is to respond to changes in market conditions by changing product lines respectively. Management believes the demand market is changing rapidly. In order for us to capture the most profitable products in the future, we plan to setup a professional market intelligence team to monitor and respond to market changes and reported to the management on a timely basis. Maintain high product quality: Management believes that identifying each customer's needs and efficiently addressing its needs are vital to maintaining a competitive advantage to the success of the business. Management believes that our commitment to services levels and attention to detail and quality has the effect of providing customers with a sense of confidence and security that their product requirements will be met and their products will be delivered on time. The factory complex in Beijing, China, at which we conducted all of our manufacturing operations, was designed paying particular attention to factory layout, cleanliness, incoming material control, in-process quality control, finished goods quality control and final quality examination. ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and the with the participation of the Company’s management, including the Company’s Chief Executive Officer and its Chief Financial Officer, of the effectiveness of the design and operation of the Company’s controls and procedures, as defined in Exchange Act Rules 13a-15(e) and 15d-15(e). Based upon that evaluation, the Company’s Chief Executive Officer and its Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective in enabling the Company to record, process, summarize and report information required to be included in the Company's periodic SEC filings within the required time period. There have been no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the Evaluation Date. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings - None Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. On May 22, 2007, pursuant to the terms of the Stock Purchase Agreement dated as of November 6, 2006 (the “Agreement”) with American Metal Technology Group, a Nevada corporation (“AMTG”), as reported on Form 8-K filed on January 10, 2007, the Company issued 1,213,295,563 shares to the stockholders and consultants of AMTG (1,142,388,273 shares to AMTG’s former shareholders, including 20,000,000 shares of common stock issued to AMTG as investment upon completion of the due diligence period pursuant to the Agreement, and redistributed proportionally to AMTG’s shareholder on May 22, 2007, and 70,907,300 shares to AMTG’s consultants). These shares represent more than eighty five (85%) of the Company’s issued and outstanding shares of voting capital stock on a fully diluted basis, and therefore the former shareholders of AMTG and its consultants effectively have control of the Company. AMTG is now a wholly owned subsidiary of the Company. The shares issued were issued without registration pursuant to Section 4(2) of the Securities Act of 1933 for U.S. investors, or pursuant to Regulation S for all non-U.S. investors, and are therefore "restricted" securities. Such shares may not therefore be transferred without either the registration of such shares with the Securities and Exchange Commission or an exemption from such registration requirements pursuant to the Securities Act of 1933, as amended. In addition and also pursuant to the terms of the Agreement, on May 22, 2007 the Company issued 10,000,000 shares to Anthony Campo, in partial consideration for the cancellation of indebtedness to him. The shares issued to Mr. Foster were issued without registration pursuant to Section 4(2) of the Securities Act of 1933 and are therefore "restricted" securities. Such shares may not therefore be transferred without either the registration of such shares with the Securities and Exchange Commission or an exemption from such registration requirements pursuant to the Securities Act of 1933, as amended. Pursuant to a private placement conducted in accordance with Regulation S of the Securities Act of 1933, as amended, the Company raised $3,276,507 through the issuance of 163,825,350 shares of common stock at $.02 per share.The offering closed on August 3, 2007.The proceeds of the offering were distributed as follows:(i) $2,500,000 million was distributed to the Company’s subsidiary company AMLF to engage in second phase construction to upgrade manufacturing equipment; (ii) $600,000 was distributed to our creditors in partial repayment of indebtedness; and (iii) the balance of $176,507 for general working capital. Item 3. Defaults upon Senior Securities - None. Item 4. Submission of Matters to a Vote of Security Holders On May 2, 2007, pursuant to the terms of Stock Purchase Agreement dated as of November 6, 2006 (the “Agreement”) by and among the Company, American Metal Technology Group, a Nevada corporation (“AMTG),and the shareholders of AMTG, the Company’s shareholders owning a majority of the issued and outstanding shares approved by written consent to amend the Certificate of Incorporation to increase the number of authorized common shares to 1,500,000,000 and the number of preferred shares to 100,000,000. On May 20, 2007 to better reflect the nature of the Company pursuant to its acquisition of AMTG and the change in ownership, the shareholders owning a majority of the issued and outstanding shares approved by written consent to amend the Certificate of Incorporation to change the name of the corporation from Murray United Development Corp. to American Metal & Technology, Inc., effective as of June 1, 2007. On June 28, 2007, the Company’s shareholders owning a majority of the issued and outstanding shares approved by written consent to amend the Certificate of Incorporation to increase the number of authorized common shares to 2,000,000,000.The number of authorized shares of preferred stock remained at 100,000,000. 18 Item 5. Other Information: The Company entered into a Stock Purchase Agreement dated as of November 6, 2006 (the “Agreement”) with American Metal Technology Group, a Nevada corporation (“AMTG), pursuant to which the Company acquired 100 % of AMTG’s outstanding common stock from AMTG’s shareholders (the “Sellers”), AMTG became a wholly-owned subsidiary of the Company in a two step reverse takeover transaction on May 22, 2007. In connection with this transaction, in February 2007 AMTG advanced to the Company $35,000 for the reimbursement of certain expenses incurred by the Company. On May 21, 2007, AMTG advanced to the Company an additional $15,000 for the reimbursement of certain expenses incurred by the Company pursuant to the terms of the Agreement. On May 22, 2007 the Agreement closed with respect to the purchase of American Metal Technology Group. Pursuant to the terms of the Agreement, more than eighty five (85%) of the Company’s issued and outstanding shares of voting capital stock on a fully diluted basis were issued to the shareholders and consultants of AMTG, and therefore the former shareholders of AMTG and its consultants effectively have control of the Company. AMTG is now a wholly owned subsidiary of the Company. The closing of the Agreement was reported on a Form 8-K filed by the Company on May 29, 2007, as amended on Form 8-K/A June 12, 2007. On August 10, 2007, the Company announced that it had closed upon the private placement of shares of common stock, raising $3,276,507 through the issuance of 163,825,350 shares of common stock at $.02 per share. Item 6. Exhibits and Reports on Form 8-K (A) Exhibits ExhibitNumber Description 31 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (B) Reports on Form 8-K (1) Filed January 9, 2007, the Company entered into an agreement to acquire 100% of American Metal Technology Group. (2) Filed May 29, 2007, the Company closed upon the agreement to acquire 100% of American Metal Technology Group. (3) Filed June 12, 2007, the Company amended its Filing of May 29, 2007. (4) Filed August 10, 2007, the Company announced the closing of a private placement of its shares of common stock SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN METAL & TECHNOLOGY, INC. (Registrant) Date: August 14, 2007 By: /s/Chen Gao Chen Gao Title: President and Chief Executive Officer 19
